MAINE	SUPREME	JUDICIAL	COURT	 	             	     	    	      	       Reporter	of	Decisions	
Decision:	    2017 ME 174 
Docket:	      Wal-17-57	
Submitted	
  On	Briefs:	 July	20,	2017	
Decided:	     August	1,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                  IN	RE	MYRA	B.	et	al.	
	
	
PER	CURIAM	

	      [¶1]		The	parents	of	Myra	B.	and	Nicole	B.	appeal	from	a	judgment	of	the	

District	 Court	 (Belfast,	 Worth,	 J.)	 terminating	 their	 parental	 rights	 to	 the	

children	pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(b)(ii)	

(2016).		They	challenge	the	sufficiency	of	the	evidence	to	support	the	judgment	

and	 the	 court’s	 discretionary	 determinations	 of	 the	 children’s	 best	 interests.		

Because	 the	 evidence	 supports	 the	 court’s	 findings	 and	 discretionary	

determinations,	we	affirm	the	judgment.	

       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	the	parents	were	unwilling	or	unable	to	protect	

the	children	from	jeopardy	within	a	time	reasonably	calculated	to	meet	their	

needs,	unable	to	take	responsibility	for	the	children	within	a	time	reasonably	

calculated	to	meet	their	needs,	and	that	termination	of	their	parental	rights	was	
2	

in	each	child’s	best	interest.		See	In	re	Caleb	M.,	2017 ME 66,	¶	27,	159 A.3d 345.		

The	court	based	this	determination	on	the	following	supported	factual	findings:	

      At	the	jeopardy	hearing	.	.	.	,	the	parties	agreed	and	the	Court	found	
      that	Myra	and	Nicole	were	in	circumstances	of	jeopardy	in	the	care	
      of	[either	parent]	due	to:	
      	
             serious	abuse	or	neglect	as	evidenced	by	the	threat	of	
             serious	harm,	including	serious	injury,	and/or	serious	
             mental	and	emotional	impairment,	and	the	deprivation	
             of	adequate	food,	clothing,	shelter,	supervision,	and/or	
             care.		This	abuse	or	neglect	is	due,	in	part,	to	unsanitary	
             and	 unsafe	 conditions	 of	 the	 home,	 the	 ongoing	
             exposure	 of	 the	 children	 to	 significant	 conflict	 and	
             domestic	 violence,	 and	 [each	 parent’s]	 insufficiently	
             and	inconsistently	treated	mental	health[.]			
	
	     	      .	.	.	.	
             	
             Nicole	 and	 Myra	 have	 been	 living	 with	 their	 maternal	
      aunt	.	.	.	since	being	placed	there	by	agreement	in	April,	2015,	an	
      arrangement	 continued	 when	 the	 children	 came	 into	 the	 State’s	
      custody	 in	 May,	 2015.	 	 When	 the	 children	 first	 moved	 into	 the	
      [foster]	 home,	 they	 presented	 with	 many	 problems.	 	 Myra	 was	
      self-abusive,	 biting	 and	 hitting	 herself,	 and	 striking	 her	 head	
      against	 walls	 and	 floors.	 	 Nicole	 had	 the	 habit	 of	 hiding	 behind	
      furniture	and	inside	closets.		They	have	hurt	themselves,	each	other	
      and	 third	 persons,	 damaged	 property	 and	 disrupted	 classrooms.		
      The	 children	 have	 described	 seeing	 their	 parents	 fight	 and	 hurt	
      each	other,	hurt	their	half-brother	.	.	.	and	hurt	them.		Whenever	the	
      girls	hear	a	raised	voice	or	an	angry	voice,	they	start	to	act	badly,	
      or	try	to	get	away	and	hide.		One	of	the	children	has	told	[the	foster	
      mother]	that	she	is	scared	of	her	mother,	and	does	not	want	to	be	
      hurt	 anymore.	 	 She	 has	 also	 said	 that	 she	 does	 not	 like	 it	 when	
      daddy	takes	a	belt	to	her.		Both	children	have	required	psychiatric	
      hospitalization.			
	
                                                                                  3	

       .	 .	 .	 In	 their	 aunt’s	 home,	 their	 aggressiveness	 against	 each	
other	 has	 diminished.	 	 They	 have	 gained	 some	 ability	 to	 be	 calm	
and	non-violent.		However,	.	.	.	the	girls	still	have	grave	behavioral	
and	mental	health	struggles.		They	require	consistent,	supportive,	
informed,	capable	parenting.			
	
       .	.	.	.	
	
	      Unfortunately,	 neither	 parent	 has	 made	 sufficient	 progress	
towards	 the	 alleviation	 of	 jeopardy	 to	 be	 able	 to	 provide	 these	
individual	girls,	with	their	serious,	particular	and	individual	needs,	
with	a	safe,	supportive	home.			
	
       .	.	.	.	
	
       .	.	.	The	[parents]	have	been	unable	to	empathize	with	their	
fragile	daughters	and	unable	to	place	the	girls’	needs	ahead	of	their	
own.	.	.	.		On	one	occasion	when	one	of	the	children	said	that	she	did	
not	want	to	see	her	parents,	[the	father]	angrily	told	the	child	that	
the	visit	was	not	about	her,	that	instead	it	was	about	his	and	[the	
mother’s]	rights.		Both	parents	personalized	the	children’s	distress,	
telling	the	children	when	the	children	became	anxious	and	upset	
during	a	visit	that	they	were	hurting	their	parents’	feelings.	.	.	.		[The	
parents]	do	not	have	the	capacity	to	make	the	changes	necessary	to	
protect	 the	 girls	 from	 harm.	 .	 .	 .	 	 [The	 parents]	 participated	 in	
numerous	services,	but	the	gains	they	made	were	minimal.			
	
       .	.	.	.	
	
	      The	 [parents]	 have	 struggled	 to	 consistently	 maintain	 safe	
and	even	minimally	sanitary	housing.		They	have	made	efforts	to	
improve	the	cleanliness	of	their	home,	but	its	condition	has	varied	
during	visits	from	others.	.	.	.		The	state	of	the	home	remains	unsafe	
for	Myra	and	Nicole.	
	
       .	.	.	.	
	      	
4	

      	      [The	parents]	have	tried	to	change,	but	their	efforts	have	not	
      resulted	in	changes	sufficient	to	meet	the	children’s	needs,	and	to	
      protect	them	from	further	harm.		It	is	in	the	children’s	best	interests	
      that	the	reunification	process	end;	it	is	time	now	that	they	know	
      they	are	in	a	forever	home	and	will	be	kept	safe.	
      	
	     [¶3]		Contrary	to	the	father’s	challenges	to	the	court’s	factual	findings,	the	

determinations	of	the	weight	and	credibility	of	the	witnesses’	testimony	were	

for	the	trial	court	to	make.		See	In	re	Cameron	B.,	2017 ME 18,	¶	10,	154 A.3d
1199.	 	 We	 are	 also	 unpersuaded	 by	 the	 mother’s	 argument	 that	 the	

Department’s	 reunification	 efforts	 were	 inadequate	 or	 that	 the	 alleged	

inadequacy	rendered	the	evidence	supporting	the	court’s	findings	of	unfitness	

insufficient.		See	In	re	Doris	G.,	2006 ME 142,	¶	16,	912 A.2d 572.			

	     [¶4]		The	court’s	supported	findings	were	sufficient	for	the	court	to	have	

found	at	least	one	ground	of	parental	unfitness,	see	In	re	I.S.,	2015 ME 100,	¶	11,	

121 A.3d 105;	the	court	adequately	explained	how	the	deficits	of	the	parents	

render	each	parent	unable	to	meet	the	individual	needs	of	each	child,	see	In	re	

Jazmine	L.,	2004 ME 125,	¶	16,	861 A.2d 1277;	cf.	In	re	Thomas	D.,	2004 ME 104,	

¶	 39,	 854 A.2d 195;	 and	 the	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	

determining	 that	 termination	 of	 the	 parents’	 parental	 rights,	 with	 a	

permanency	plan	of	adoption,	is	in	each	child’s	best	interest,	see	In	re	Thomas	

H.,	2005 ME 123,	¶¶	16-17,	889 A.2d 297.	
                                                                                5	

	        The	entry	is:	

                            Judgment	affirmed.	

	      	     	      	     	     	
	
Thomas	F.	Shehan,	Jr.,	Esq.,	Searsport,	for	appellant	father	
	
Jeremy	Pratt,	Esq.,	and	Ellen	Simmons,	Esq.,	Camden,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Belfast	District	Court	docket	number	PC-2015-4	
FOR	CLERK	REFERENCE	ONLY